The opinion of the Court was delivered by
Sergeant, J.
It is very clear that the wife took a fee-simple in the testator’s real estate, by his will. We think it equally clear, that on her decease intestate, the house and lot in question in this ejectment descended to the plaintiffs, who are"her heirs at law, and not to the defendants, who are the heirs at law of the husband. The proviso constituting the 9th section of the Act of 8th *197April 1833, does not apply to a case like the present. The husband is not ancestor or other relation to his wife, in the sense in which these terms are used in the law of descent. They mean those persons connected in the line of inheritable blood, which can never be predicated of the husband and wife, in legal phraseology. The wife, therefore, took under the will by purchase, and became a new proprietess, and derived the estate from one to whom, in respect to blood-relationship, she was as much a stranger as any third person would be,.
Judgment affirmed.